Citation Nr: 0020250	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for bilateral eye 
disability.

4.  Entitlement to service connection for lower legs edema 
and renal failure.  

5.  Entitlement to service connection for disability of the 
circulatory system.

6.  Entitlement to service connection for labyrinthitis.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for multiple joint 
arthritis, to include the bilateral knees and hips. 

9.  Entitlement to service connection for skin disability, to 
include generalized urticaria.

10.  Entitlement to the assignment of a higher disability 
rating for irritable bowel syndrome with diarrhea, currently 
rated as 10 percent disabling.

11.  Entitlement to the assignment of a higher disability 
rating for coronary artery disease, status post two 
myocardial infarctions, congestive heart failure, currently 
rated as 30 percent disabling.  

12.  Entitlement to the assignment of a higher disability 
rating for post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to August 
1945.  He was a prisoner-of-war (POW) of the German 
Government from November 1942 to December 1944. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in June 1997, 
December 1997, and April 1998, by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Although it appears that an appeal was initiated from a 
denial of a claim of entitlement to a total rating based on 
individual unemployability, this benefit was granted by 
rating decision in December 1999. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's currently diagnosed diabetes mellitus and his 
active duty service.

2.  That the veteran's peripheral neuropathy has been 
medically shown to be related to his diabetes mellitus. 

3.  There is no medical evidence of a nexus between the 
veteran's currently diagnosed bilateral eye disability and 
his active duty service.

4.  There is no medical evidence of a nexus between lower 
legs edema and/or renal failure and the veteran's active duty 
service.

5.  There is no medical diagnosis of a circulatory system 
disorder separate from the veteran's service-connected 
coronary artery disease, status post two myocardial 
infarctions, congestive heart failure.

6.  There is no medical diagnosis of labyrinthitis.

7.  There is no medical evidence of a nexus between tinnitus 
and the veteran's active duty service.


8.  There is no medical evidence of a nexus between arthritis 
of the multiple joints and the veteran's active duty service.

9.  There is no medical evidence of a nexus between skin 
disability and the veteran's active duty service.

10.  The veteran's service-connected irritable bowel syndrome 
is productive of frequent episodes of diarrhea and cramping, 
which is consistent with moderate symptoms, characterized by 
frequent episodes of bowel disturbance with abdominal 
distress; however, there is no medical evidence of 
constipation or constant bowel disturbance. 

11.  The veteran's service-connected coronary artery disease, 
status post two myocardial infarctions, congestive heart 
failure is productive of dysfunction consistent with a 
history of acute coronary artery disease, accompanied by 
angina, dyspnea, and fatigue, making more than light manual 
labor unfeasible.

12.  Both prior to and from May 11, 1998, the veteran's 
service-connected PTSD is shown to be productive of 
occupational and social impairment due to anxiety, depressed 
mood, and sleep impairment, but is not productive of 
symptomatology consistent with the following: flattened 
effect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-and long-
term memory; impaired judgment; or impaired abstract 
thinking.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999). 

3.  The veteran's claim of entitlement to service connection 
for bilateral eye disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for lower legs edema and renal failure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a circulatory system disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran's claim of entitlement to service connection 
for labyrinthitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

8.  The veteran's claim of entitlement to service connection 
for multiple joint arthritis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

9.  The veteran's claim of entitlement to service connection 
for skin disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

10.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for the veteran's service-
connected irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Code 7319 (1999).

11.  The schedular criteria for entitlement to a 60 percent 
disability rating for the regarding the veteran's service-
connected coronary artery disease, status post two myocardial 
infarctions, congestive heart failure have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.104, Diagnostic Code 7005 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1999).

12.  Both prior to and from May 11, 1998, the schedular 
criteria for entitlement to a disability rating of 30 percent 
(but no higher) for the veteran's service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Codes 9411, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Issues.

A number of the issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active duty service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Furthermore, certain chronic disabilities, such 
as arthritis, diabetes mellitus system, and nephritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
Moreover, if the veteran is shown to be a POW, certain 
disabilities (including post-traumatic arthritis and 
peripheral neuropathy except where directly related to 
infections causes) shall be service-connected if manifest to 
a degree of 10 percent of more at any time after release from 
active duty service, provided that certain rebuttable 
presumption provisions are also satisfied.  U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  I) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Diabetes Mellitus

The veteran contends that his currently diagnosed diabetes 
mellitus is attributable to service.  The veteran's service 
medical records (SMRs) are devoid of any indication that the 
veteran complained of, was diagnosed with, or treated for, 
any form of diabetes. 

Private treatment records, covering the period September 1970 
to August 1998, shows that the veteran's blood sugar levels 
were being monitored as early as 1974, although through the 
remainder of the 1970's these records show that the veteran's 
blood sugar levels were good.  A September 1982 notation by 
the veteran's treating physician states that he was "unaware 
of any diabetic problems but I noticed that we had checked 
some sugars on him in the past, 5 to 7 years ago so [we] went 
ahead and got a stat blood sugar for him and it came back 
considerably elevated . . ."  A subsequent September 1982 
treatment record shows the veteran was admitted to the 
hospital to control his diabetes; the hospitalization record 
noted an impression of diabetes mellitus, poorly controlled.  
A February 1983 treatment record notes that the veteran was 
tracking his own blood sugar at home and taking insulin.  The 
remaining treatment records show that the veteran received 
regular treatment and follow-up for diabetes mellitus, 
including a January 1998 record showing that the veteran was 
believed to be suffering from diabetic renal failure.

A February 1997 VA diabetes mellitus examination report 
states the veteran's history of having been diagnosed with 
diabetes mellitus in 1989 or 1990 by his family physician, 
and that since that time he has been on oral hypoglycemic 
agents.  The veteran reported that he monitored his glucose 
levels regularly and followed a strict diet to control his 
diabetes.  Objectively, there were some diabetic changes to 
the bilateral lower extremities through the skin.  The 
veteran was noted to be virtually blind in the right eye, and 
a retinal hemorrhage in the right eye was considered to be a 
diabetic ocular disturbance.  There was also decreased visual 
acuity in the left eye.  The diagnosis was a long-standing 
history of diabetes mellitus, type II. 

A July 1997 VA general medical examination report notes, by 
history, that the veteran had diabetes mellitus, type II, 
noninsulin dependent, controlled by Glucotrol.  Retinal 
degeneration of both eyes was noted, although the right eye 
was worse.  The right eye also had a cataract.  Visual acuity 
was decreased.  Neurologically, the veteran had decreased 
sensation over the right lateral foot, but there was somewhat 
increased sensation on the left lateral foot.  The diagnoses 
included a diabetes mellitus, type II, noninsulin dependent. 

A July 1997 VA peripheral nerves examination report states 
that there was lower extremities neuralgia with decreased pin 
prick sensation in the right lateral foot, and increased pin 
prick sensation in the left lateral foot, but there was no 
loss of circulation, pretibial and posterior pulses.  The 
diagnosis was diabetic neuropathy.

A February 1998 VA peripheral nerves examination report 
states that the veteran suffered from diabetic neuropathy of 
both feet.  There was also edema of the lower extremities 
from the combination of diabetes and renal failure.

An August 1998 VA intestines examination report included 
diagnoses of renal insufficiency secondary to diabetic 
nephropathy and diarrhea secondary to diabetes.

An October 1999 VA general medical examination report 
recounts the veteran's history of noninsulin dependent 
diabetes mellitus.  The impression included diabetes 
mellitus.  The veteran was noted to have proteinuria, 
hypertension, and chronic renal insufficiency, which were 
attributed to the long-term complications of noninsulin 
dependent diabetes mellitus.

In analyzing whether direct service-connection is warranted, 
the Board finds that the initial step for finding the 
veteran's claim well grounded has been fulfilled, as there is 
a current medical diagnosis of diabetes mellitus.  Further, 
the veteran's assertions regarding incurrence are accepted as 
true for well-grounded purposes.  However, as there is no 
medical evidence of record linking his diabetes mellitus to 
service, the final step in making the veteran's claim well 
grounded has not been met.  The required medical evidence of 
a nexus to service cannot be show pursuant to 38 C.F.R. 
§§ 3.307, 3.309, as there is no medical evidence showing that 
the veteran had diabetes mellitus to a compensable degree 
within one year of separation from service.  In addition, as 
diabetes mellitus is not a disease listed under 38 C.F.R. 
§ 3.309(c), the veteran's status as a former POW also does 
not afford him presumptive service connection.  In fact, 
there is no medical evidence showing that diabetes mellitus 
was manifested until many years after separation from 
service.  In this regard, the record does document some blood 
sugar monitoring evident as early as 1974, but there is no 
medical evidence of continuity of symptomatology from service 
until that time to suggest any nexus or link between diabetes 
mellitus and service.  Without medical evidence of nexus or 
link between the veteran's diabetes mellitus and service, the 
Board cannot find the veteran's claim to be well grounded.  

In variously dated written statements, the veteran contends 
that his diabetes mellitus is related to service.  However, 
as a matter of law, these statements do not satisfy the 
medical diagnosis or medical nexus requirements and cannot, 
therefore, render his claim well grounded.  See Espiritu at 
494-95 (holding that laypersons are not competent to offer 
medical opinions).  In other words, what is needed is medical 
evidence showing that the veteran's diabetes mellitus is 
related to service.  By this decision, the Board is informing 
the veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 


B.  Peripheral Neuropathy

It is clear from the record that the veteran suffers from 
symptoms of neuropathy of the lower extremities.  Peripheral 
neuropathy is listed among the presumptive diseases for 
former prisoners of war.  38 C.F.R. § 3.309(c).  Under the 
circumstances, the Board finds the claim to be well-grounded. 

The clear preponderance of the evidence is against a finding 
that his peripheral neuropathy is related to his military 
service.  The SMRs do not denote any complaints or findings 
of peripheral neuropathy, nor is there any post-service 
evidence suggesting that there is a connection to service.  
The relevant post-service medical records concerning 
peripheral neuropathy have already been fully discussed in 
the previous segment of this decision concerning the issue of 
entitlement to service connection diabetes mellitus.  This 
evidence consists primarily of two separate peripheral nerves 
examination reports, dated in July 1997 and February 1998, 
which diagnosed the veteran with "diabetic neuropathy" of 
the lower extremities.  

While the Board does not consider diabetes to necessarily be 
an infectious process, the totality of the medical evidence 
shows that the veteran's neuropathy is due to his diabetes 
and not to his prisoner of war experience.  Based on the 
evidence in this case, the Board finds that the presumption 
of service connection for peripheral neuropathy has been 
rebutted.  38 C.F.R. §§ 3.307(d), 3.309(c) 

C.  Bilateral Eye Disability

It is clear that the veteran currently suffers from bilateral 
eye disability.  Diagnoses include diabetic ocular 
disturbances, a retinal hemorrhage on the right with some 
left eye decreased visual acuity, and atrophic macular 
degeneration.  The well-grounded requirement of a medical 
diagnosis of current disability has therefore been met. 

However, there does not appear to be any medical evidence of 
a link between any current eye problems and the veteran's 
military service.  Available service medical records do not 
document any eye complaints or problems during service, and 
there is no post-service medical evidence of eye problems for 
many years after service.  As was explained earlier, the law 
provides that if a veteran was POW, certain disabilities will 
be service-connected if manifest to a degree of 10 percent of 
more at any time after release from active duty service.  See 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  One of 
the disabilities listed pursuant to 38 C.F.R. § 3.309(c) is 
optic atrophy associated with malnutrition.  However, the 
claims file does not include any medical evidence of optic 
atrophy associated with malnutrition to well-ground the claim 
under the presumption for former prisoners of war.  Instead, 
the evidence of record shows that the veteran's current eye 
problems are most likely related to his diabetes.  With no 
medical evidence of a nexus to service, the bilateral eye 
disability claim must be viewed as not well-grounded. 

D.  Lower Legs Edema and Renal Failure

The veteran contends that he currently suffers from lower 
legs edema and renal failure that were incurred as a result 
of service.  The veteran's SMRs include no indication that 
the veteran complained of, or suffered from, lower legs edema 
or renal failure. 

Private medical records for the period September 1970 to 
August 1998 contains a July 1992 note stating that the 
veteran's "renal function was a little out of whack."  A 
September 1992 record indicates that the veteran's renal 
function in the past has been a little shaky.  The veteran 
was thought to be suffering from diabetic renal failure in 
January 1998.

A July 1997 VA general medical examination report reveals 
that the veteran exhibited brawny, pitting edema in both 
lower legs.  

A private radiology report dated in December 1997 revealed a 
small left renal cyst, and kidneys that were somewhat smaller 
than average. 

A February 1998 VA peripheral nerves examination report 
states that there was edema of the lower extremities from the 
combination of diabetes and renal failure.  A contemporaneous 
VA general medical examination report notes the existence of 
lower extremity edema and included a diagnosis of type II 
renal failure.  The examiner commented that "[t]he [veteran] 
is due to have dialysis to start within the next 1-3 months 
therefore edema of the lower extremities is compounded by 
coronary artery disease and renal failure."

A July 1998 VA general medical examination report states that 
the veteran's medical records were reviewed, and it was noted 
that the veteran was undergoing renal dialysis. 

An August 1998 VA intestines examination report notes that 
the veteran's claim file was reviewed.  Objectively, there 
was 1+ edema, more prominent over the right lower extremity.  
The impression included proteinuria and chronic renal 
insufficiency, which were attributed to the long-term 
complications of noninsulin dependent diabetes mellitus.

An October 1999 VA general medical examination report states 
that the lower extremities exhibited edema, but that the 
right lower extremity was more edematous than the left.  
There was also pitting edema 1+ up to the mid calf on both 
sides.  The impression included proteinuria.  The examiner 
commented that the proteinuria and chronic renal 
insufficiency could be attributed to the long-term 
complications of noninsulin dependent diabetes mellitus.

After reviewing the claims file, the Board concludes that the 
veteran's claim of service connection for renal failure and 
lower legs edema is not well grounded.  A review of the 
claims file reveals that the first requirement of a well-
grounded claim has been met, as a medical diagnoses of lower 
legs edema and renal failure are included throughout the 
record.  Further, the veteran's assertions regarding in-
service incurrence are accepted as true for well-grounded 
purposes.  As to the third and final requirement of a well-
grounded claim, however, the Board finds that the record does 
not include any medical evidence of a nexus or link between 
the veteran's current lower legs edema or renal failure, and 
the veteran's military service.  The Board observes that the 
medical evidence persuasively shows that the veteran's 
diagnosed renal failure, and possibly his lower extremity 
edema, are the residuals of diabetes mellitus.

The veteran's SMRs make no mention that the veteran suffered 
from any edema or renal dysfunction.  The post-service 
medical records reveal no evidence of any renal problems 
until 1992, and there was no evidence of lower legs edema 
until 1997.  Thus, there is no medical evidence showing a 
continuity of symptoms to relate the current edema/renal 
failure disabilities to service.  There is also no medical 
opinion suggesting such a link to service.  In addition, the 
Board notes that the necessary nexus to service cannot be 
established under the presumptive service connection 
provision as the veteran's renal failure was not shown to be 
manifested by nephritis to a compensable degree within one 
year of separation from service, nor are edema or renal 
failure listed as diseases for which POWs may be afforded 
presumptive service connection.  

As noted earlier, the statements of the veteran do not 
satisfy the medical nexus requirement and cannot render the 
claim well grounded.  See Espiritu at 494-95.  What is needed 
with regard to this claim is medical evidence showing that 
the veteran's diagnosed lower legs edema or renal failure is 
related to service.  By this decision, the Board is informing 
the veteran that medical evidence of causation is required to 
render this claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette at 69.

E.  Circulatory System Disorder

The veteran contends that he has a circulatory disease that 
was incurred as a result of active duty service. 

The post-service medical records demonstrate that the veteran 
has been diagnosed with cardiovascular disease, including 
coronary artery disease, ischemic heart disease, congestive 
heart failure, and hypertension.  Indeed, the veteran was 
service-connected for heart disease pursuant to an RO rating 
decision that also assigned a 30 percent disability rating, 
effective November 20, 1996, in accordance with Diagnostic 
Code 7005.  As such, the veteran's cardiovascular disability 
is already being compensated by VA. 

The post-service medical records include very little evidence 
of a circulatory system disorder independent from his 
service-connected heart disease.  An October 1972 private 
examination report - conducted to evaluate complaints of 
concerning a recent spell of dizziness - included a diagnosis 
of Stokes-Adams Syndrome, while a February 1997 VA diabetes 
mellitus examination report stated that there were some 
vascular deficiencies manifested by diabetic changes to the 
bilateral lower extremities through to the skin.

As the diagnosis for Stokes-Adams Syndrome occurred only once 
nearly 30 years ago, and as any current vascular deficiencies 
in the lower extremities appears to be manifested as edema, 
which has been linked either to the veteran's non-service-
connected diabetes mellitus or service-connected heart 
disease, it follows that there is no current medical 
diagnosis demonstrating that the veteran suffers from a 
circulatory system disorder independent of his heart disease 
or diabetes mellitus.  Without a medical diagnosis of a 
circulatory system disorder separate from cardiovascular 
disease or diabetes mellitus, the veteran's claim of 
entitlement to service connection for a circulatory system 
disorder is not well grounded.  

What is needed concerning this claim is a medical diagnosis 
showing that the veteran has a circulatory disorder separate 
and distinct from heart disease and diabetes mellitus, as 
well as medical evidence demonstrating that such a 
circulatory system disorder is related to service.  By this 
decision, the Board is informing the veteran that a medical 
diagnosis and medical evidence of causation thereof is 
required to render this claim well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette at 69 (1995).


F.  Labyrinthitis and Tinnitus

The veteran maintains that he suffers from labyrinthitis and 
tinnitus as a result of his active duty service.  The SMRs do 
not reflect that the veteran experienced any labyrinthitis or 
tinnitus.  

An October 1971 private treatment record reports that the 
veteran complained of some dizziness and ringing in the ears 
that he had been experiencing on and off for years.  An 
examination of the ears was normal.  The examiner commented 
"that this was most likely a circulatory problem.  Doubtful 
that we'll be able to do very much for it . . ."  A follow-
up visit in November or December 1971 stated that the veteran 
"has had no difficulty with any fainting spells or anything 
like that."

A July 1997 private audiological examination report notes 
that the veteran complained of tinnitus; the diagnosis was 
bilateral mild high frequency hearing loss.  A July 1997 VA 
ideological examination report recites the veteran's 
complaints of tinnitus; the diagnosis was presbycusis high 
frequency hearing loss.

A review of the medical evidence shows that there is no 
diagnosis of labyrinthitis.  Although the medical evidence of 
record does show that the veteran has had instances of 
dizziness and fainting, without a diagnosis of labyrinthitis, 
the veteran's claim for service connection cannot be found to 
be well grounded.  

With regard to the veteran's claim of entitlement to service 
connection for tinnitus, the Board acknowledges as true the 
veteran's contention that he suffers from tinnitus.  
Moreover, as a diagnosis of tinnitus is dependent upon the 
subjective complaints of the veteran in any case, the Board 
will accept, for the purposes of well grounding the veteran's 
claim, that he has been diagnosed with tinnitus.  However, 
concerning the third and final requirement of a well-grounded 
claim, the Board finds that the record does not include any 
medical evidence of a nexus or link between the veteran's 
current tinnitus and the veteran's active duty service.  
Although the veteran was undoubtedly exposed to acoustic 
trauma during his service as a combat veteran, medical 
evidence of a nexus to service is nevertheless required.  
Moreover, as there is no medical evidence prior to October 
1971 documenting the veteran's complaints of tinnitus - more 
than twenty-five years after service - there is no basis for 
showing of continuity of symptomatology from service to his 
current tinnitus.  Finally, as neither labyrinthitis nor 
tinnitus is listed as presumptive diseases pursuant to the 
applicable regulations, presumptive service connection is not 
warranted. 

Consistent with prior explanations, the veteran's statements 
do not fulfill the medical nexus requirement and cannot 
render the claims well grounded.  See Espiritu at 494-95.  
What is needed concerning these claims are medical diagnoses 
as well as medical evidence demonstrating that tinnitus and 
labyrinthitis are related to service.  By this decision, the 
Board is informing the veteran that medical diagnoses and 
medical evidence of causation thereof is required to render 
his claims well grounded.  38 U.S.C.A. § 5107(a); Robinette 
at 69.

G.  Multiple Joint Arthritis

The veteran argues that his current multiple joint arthritis, 
as manifested by arthritis in the knees and the hips, was 
caused as a result of service.  The SMRs contain no evidence 
that the veteran had arthritis of the multiple joints, 
including the knees or the hips.  

A review of the veteran's private treatment records show the 
following: in November 1971 the veteran was reported to be 
having trouble with arthritis in the knees; in February 1979 
the veteran complained of hip pain, which was characterized 
by the examiner as either arthritic type or bursitis type; 
during the period between February 1995 and July 1995, the 
veteran was seen and treated for pain and arthritis of the 
knees; and in July 1992 the veteran was seen for left hip 
pain.  

The record includes a July 1997 VA radiology report of both 
knees to evaluate the veteran's complaints of having 
difficulty standing for long periods of time.  An evaluation 
of the right knee stated that the differential possibilities 
include a degenerative cyst, osteochondral defect, or bone 
infarction; there was some secondary osteoarthritis with 
slight narrowing of the medial compartment.  The left knee 
displayed early degenerative changes and slight narrowing of 
the medial compartment.

A July 1997 VA joints examination report indicates that 
although the major knee joints showed good range of motion 
and flexion, there was some marked degenerative changes in 
both knees accompanied by crepitus with range of motion.  The 
hips showed good range of motion.  The diagnosis was 
degenerative joint disease of the knees and hips. 

A July 1997 VA general medical examination report recounts 
the veteran's complaints of having difficult walking long 
distances and up and down stairs due to arthritis in his 
knees.  Objectively, the veteran had difficulty getting up 
and off the examination table without assistance due to 
arthritic changes in the knees and hips.  The diagnosis was 
degenerative changes of the bilateral knees and hips.  

A February 1998 VA general medical examination report 
included a diagnosis of degenerative changes of the bilateral 
knees and hips.  

An October 1999 VA general medical examination report notes 
that the veteran limped on his right leg while walking, as 
the right knee was giving way, preventing weight bearing.  
The examiner commented that the veteran's "ability to 
ambulate lately has decreased and that could be because of 
the [degenerative joint diseases] of the lower extremities[,] 
especially the knee."

The Board concludes that the first step for finding the 
veteran's claim well grounded has been satisfied, as there is 
a current medical diagnosis of arthritis in the knees and the 
hips.  Additionally, as the veteran's contentions concerning 
service incurrence are accepted as true, the second 
requirement for well-grounding his claim has been met.  
However, as there is no medical evidence of record linking 
his arthritis to service, the final step in making the 
veteran's claim well grounded has not been met. 

There is no medical evidence showing that the veteran had 
arthritis to a compensable degree within one year of 
separation from service.  In addition, although post-
traumatic osteoarthritis is a disease listed under former 
prisoner of war provisions of 38 C.F.R. § 3.309(c), there is 
no medical evidence showing that the veteran has post-
traumatic osteoarthritis.  His arthritis has been described 
by trained medical personnel as degenerative.  Therefore, the 
necessary link to service cannot be shown by use of the 
special presumptions.  Moreover, as there is no medical 
evidence of arthritis until the early 1970s, more than 25 
years subsequent to his discharge from service, there is no 
basis by which to well ground the veteran's claim on the 
basis of continuity of symptomatology.  There is otherwise 
not medical opinion suggesting a nexus to service.  In the 
absence of any medical evidence of a nexus or link between 
the veteran's arthritis and service, the veteran's claim 
cannot be deemed to have met the well-grounded threshold. 

As previously mentioned, the statements of the veteran do not 
satisfy the medical nexus requirement and cannot render the 
claim well grounded.  See Espiritu at 494-95.  What is needed 
in connection with this claim is medical evidence showing 
that the veteran's diagnosed arthritis of the knees and hips 
is related to service.  By this decision, the Board is 
informing the veteran that medical evidence of causation is 
essential in order to render this claim well grounded.  38 
U.S.C.A. § 5107(a); Robinette at 69.

H.  Skin Disorder

A July 1997 VA skin examination report states that the 
veteran complained of generalized itching and occasional 
urticaria all over the body.  No lesions were observed at the 
time of examination.  The diagnosis was generalized 
urticaria, etiology unknown.  The Board therefore finds that 
the record includes a medical diagnosis of current disability 
of the skin.  Nevertheless, there does not appear to be any 
medical evidence of a nexus to his military service which 
ended in 1945. 

There are no references in service medical records to any 
skin complaints or clinical findings.  Post-service records 
include a February 1998 VA examination report explained that 
"[t]here [are] no definite rashes at this time.  The 
[veteran] does have intermittent itching of the head and some 
of the extremities but denies any rash, ulceration, or 
exfoliation and is treated with topical steroids off and on 
during those times."  

An August 1998 VA intestines examination report noted that 
there was no evidence of dermatitis suggestive of 
avitaminosis.

Upon review of the relevant evidence of record, the Board 
concludes that the veteran's claim of entitlement to service 
connection is not well grounded on the basis that there is no 
medical evidence of a nexus to service.   

Again, the veteran's statements do not meet the medical nexus 
requirement and cannot render the claim well grounded.  See 
Espiritu at 494-95.  What is needed in relation to this claim 
is a medical diagnosis showing that the veteran has a skin 
disorder, along with medical evidence showing that such a 
skin disorder is related to service.  By this decision, the 
Board is informing the veteran that a medical diagnosis and 
medical evidence of causation thereof is required to render 
this claim well grounded.  38 U.S.C.A. § 5107(a); Robinette 
at 69.

II.  Increased Rating Issues

The veteran is also appealing the original assignments of 
disability ratings following awards of service connection, 
and, as such, the claims for higher ratings are well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  After noting that 
the claims file includes VA examinations, radiology reports, 
treatment records, and private medical records, the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claims and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Pursuant to a June 1997 RO rating decision, the veteran was 
granted service connection for irritable bowel syndrome and 
diarrhea with a 10 percent evaluation, coronary artery 
disease, status post two myocardial infarctions, congestive 
heart failure, with a 30 percent evaluation, and PTSD with a 
10 percent evaluation, effective November 20, 1996.  A 
December 1998 RO determination increased the veteran's 
disability rating to 30 percent for PTSD, effective May 11, 
1998. 

A.  Irritable Bowel Syndrome with Diarrhea

A February 1997 VA intestines examination report recites the 
veteran's complaints of experiencing diarrhea for one to 
three days at a time, with periods of relief for several days 
to a week at a time, since separation from service.  The 
veteran did not appear anemic or malnourished, and he denied 
nausea or constipation.  Objectively, there was no abdomen 
tenderness, rebound, or rigidity, but liquid stool was 
encountered on digital examination.  The diagnosis was long-
standing history of intermittent diarrhea compatible with 
irritable bowel syndrome.  

A July 1997 VA intestines examination report notes that the 
veteran was a POW in Germany during World War II.  The 
veteran was noted to experience diarrhea accompanied by much 
gas, flatus, cramps, and occasional nausea.  The diagnosis 
was irritable bowel syndrome.  A contemporaneous VA general 
medical examination report observed that although the abdomen 
was nontender to palpation, there were slightly increased 
bowel sounds in all quadrants; the diagnosis was irritable 
bowel syndrome. 

An August 1998 VA intestines examination report recounts the 
veteran's complaints of suffering from intermittent diarrhea 
and cramping since discharge from service.  The examiner 
included a review of the veteran's medical history.  The 
diagnoses included irritable bowel syndrome and diarrhea 
secondary to diabetes.  

An August 1999 VA intestines examination report notes the 
veteran's history of intermittent diarrhea and cramping since 
discharge from service.  Objectively, the veteran did not 
appear to be malnourished, the abdomen was nontender to 
palpation, and nausea and vomiting were denied.  The 
impression included a long-standing history of intermittent 
diarrhea, no exacerbation since the last examination in 1998. 

A October 1999 VA general medical examination report states 
that the veteran's abdomen was nontender.  The impression 
included long-term diarrhea.    

The veteran's irritable vowel syndrome is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7319, which, in pertinent 
part, provide for a 10 percent disability rating if the 
irritable bowel syndrome symptoms are moderate and entail 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is assignable if the symptoms 
are severe, characterized by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

Although the medical evidence shows that the veteran has 
suffered frequent episodes of bowel disturbance with 
abdominal distress in the form of intermittent diarrhea and 
cramping, the record reveals that there have been no 
instances of constipation; indeed the veteran has 
consistently denied any episodes of constipation.  Moreover, 
although the veteran's bowel disturbances are shown to occur 
frequently, the medical evidence does not show that the 
veteran's encounters constant bowel disturbances.  Under the 
circumstances of this case, the evidence of record 
demonstrates that no more than a 10 percent schedular 
evaluation is assignable. 

B.  Coronary Artery Disease, Status Post Two Myocardial 
Infarctions, 
Congestive Heart Failure,

Private medical records show that the veteran has suffered 
from a heart disorder, specifically arteriosclerotic heart 
disease, since the early 1970s.   

A February 1997 VA heart examination report included the 
following objective findings: there were no heaves, thrills, 
thrusts, or murmurs; blood pressure was 160/80; and 
electrocardiogram (EKG) showed a normal sinus rhythm with 
occasional premature ventricular complexes, left axis 
deviation with a bundle branch block, and left ventricular 
hypertrophy with QRS widening.  The examiner commented that a 
stress test was not appropriate for the veteran, as he is an 
82-year-old man with a history of two myocardial infarctions.  
The diagnoses were coronary artery disease and congestive 
heart failure.  A contemporaneous radiology report of the 
chest found that there was no acute cardiopulmonary process 
identified.

A July 1997 VA general medical examination report notes that 
the heart tones were somewhat distant, but there were no 
murmurs or thrills.  The diagnosis was coronary artery 
disease.  

A February 1998 VA heart examination report recites the 
veteran's history of heart disease.  The veteran's symptoms 
included dyspnea, number II angina and occasional angina with 
exercise, and edema.  It was noted that the last X-ray of the 
chest revealed a permanent left ventricular cavity.  The 
diagnosis was coronary artery disease.  

A June 1998 VA radiology report revealed that the veteran's 
heart size was at the upper limits of normal.  

A July 1998 VA examination report noted an abnormal EKG, 
which showed sinus brachycardia with right bundle branch 
block and fascicular block.  The examiner commented that the 
veteran is currently disabled and that there was no change 
from the previous report other than he continued to get more 
acutely ill.

An August 1998 VA intestines examination report notes that 
heart sounds were irregular and that there was a soft 
systolic murmur over the apex.  An August 1998 EKG revealed a 
right branch block and left axis deviation, and what appeared 
to be an atrial fibrillation or sinus rhythm with premature 
atrial complexes.  The impression was arteriosclerotic heart 
disease and a history of hypertension.

An August 1999 VA heart examination report states that the 
veteran complained of slightly increased symptoms since the 
previous year.  Objectively, there was no significant murmur, 
gallops, or rubs noted.  The EKG, which noted to be almost 
unchanged from the previous EKG was termed as abnormal and 
revealed the following: sinus brachycardia with a first 
degree AV block; heart rate of 58; left axis deviation with 
right bundle branch block; left ventricular hypertrophy with 
Q-S widening.  The impression was coronary artery disease, 
history of congestive heart failure, and stable angina.  A 
contemporaneous VA general medical examination made similar 
findings; the impression was hypertension, chronic 
arteriosclerosis, chronic ischemic heart disease, and angina.

The veteran's heart disability is rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005, for arteriosclerotic heart 
disease.  Effective January 12, 1998, during the pendency of 
this appeal, VA's Ratings Schedule, 38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7017 and 7100-7123, was amended with 
regard to evaluating diseases of the heart.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As this case has been pending since June 1997, the 
veteran's claim for the assignment of a higher disability 
rating for heart disease will be considered under the 
criteria in effect prior to and after January 12, 1998.

Prior to January 12, 1998, the schedular criteria of 
Diagnostic Code 7005 provided for a 100 percent rating for 
arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  After 6 months, a 
100 percent rating is provided only where there are chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment is 
precluded.  A 60 percent rating was provided following a 
typical history of acute coronary occlusion or thrombosis as 
above, or with history of substantiated repeated anginal 
attacks, more than light manual labor not feasible.  A 30 
percent rating is provided following a typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attacks, ordinary manual labor feasible.  

Subsequent to January 12, 1998, Diagnostic Code 7005 provides 
for the following: a 100 percent disability rating if there 
is chronic congestive heart failure, or; if a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; if there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent; a 60 percent 
disability rating for more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent; and a 30 percent disability for a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

Upon review of the relevant medical records and applicable 
regulations, it is apparent to the Board that a disability 
rating in excess of 30 percent under the new criteria, is not 
warranted.  However, under the old criteria, the Board finds 
that a 60 percent disability is warranted.  In reaching this 
conclusion the Board has taken into consideration the 
veteran's long standing history of arteriosclerosis and 
associated bouts of congestive heart failure, which the 
medical evidence shows has progressively worsened over time.  
Indeed, a July 1998 VA examination report stated that the 
veteran was "acutely ill" due to his heart disease.  
Moreover, the veteran's various EKG reports are consistently 
characterized as abnormal, and reveal varying pathology, 
including a right branch bundle block, a left axis deviation, 
sinus brachycardia, left ventricular hypertrophy, premature 
ventricular and atrial complexes, and atrial fibrillation.  
In addition, symptoms such as angina, dyspnea, and fatigue 
are well documented.  The Board concludes, therefore, that 
the medical findings more closely approximate a typical 
history of acute coronary occlusion or thrombosis, with 
history of substantiated repeated anginal attacks and more 
than light manual labor not feasible, as stated in the 
schedular criteria for a 60 percent rating under the criteria 
in effect prior to January 12, 1998.  Therefore, a 60 percent 
disability rating for the veteran's heart disorder is 
warranted.  38 C.F.R. § 4.7.

C.  PTSD

To begin with, the Board observes that that certain portions 
of 38 C.F.R. Part 4 pertaining to the rating criteria for 
mental disorders were changed effective November 7, 1996.  
However, as the veteran's claim was received after November 
7, 1996, only the rating criteria now in effect is to be 
considered. 

However, as noted earlier, the RO initially assigned a 10 
percent rating, effective November 20, 1996.  The RO then 
increased the rating to 30 percent, effective from  effective 
May 11, 1998.  Accordingly, the Board must consider whether a 
rating in excess of 10 percent was warranted prior to May 11, 
1998, and whether a rating in excess of 30 percent is 
warranted from May 11, 1998. 

A February 1997 VA PTSD examination report states that the 
veteran was able to recall his POW experiences.  The veteran 
explained that he was ostracized upon returning home from the 
war due to his status as a POW.  However, he reported that 
his marriage has been a good one.  Objectively, the veteran 
was coherent and cooperative, appropriately dressed and 
groomed, and there was no unusual thought content or unusual 
behavior.  The examiner stated that there seemed to be a kind 
of melancholy feeling expressed at times, especially 
regarding the early social isolation that was imposed on him 
as a result of his POW status.  The diagnoses included the 
following: chronic PTSD; possible dysthymic disorder with 
intermittent symptoms of low self-esteem and difficulty 
making decisions in the past; and a global assessment of 
functioning score (GAF) of 65/75-88.  The examiner commented 
that the veteran "has managed his life as well as anyone 
could under the circumstances," considering the fact that he 
suffers from PTSD as a result of his POW and combat 
experiences, as well as the social rejections he faced upon 
return from the POW camps.

A June 1998 VA PTSD examination report recounts the veteran's 
wartime experiences.  Objectively, the veteran exhibited mild 
anxiety and moderate depressive effect with a stable mood, 
but he was cooperative, oriented to time place and person.  
His thought processes were undisturbed, judgment and insight 
were unimpaired, and he denied delusions, hallucinations, or 
suicidal ideation.  The diagnoses included the following: 
PTSD, chronic, moderate; moderate dysthymia, secondary to 
PTSD; and a GAF of 70.  The examiner opined that the 
veteran's "psychological disorders have had a moderate 
impact on both interpersonal relationships and 
employability." 

A July 1999 VA PTSD examination report appears to include a 
review of the relevant records and history.  The veteran 
complained of having difficulty sleeping, experiencing 
flashbacks, and having problems dealing with people.  
Objectively, the veteran was clear, coherent, and oriented to 
time, place, and present situation.  His difficulty with 
short-term memory was judged by the examiner to be age 
related.  Thought processes, judgment, and insight were 
intact and appropriate, and there were no homicidal or 
suicidal ideation.  Delusions and hallucinations were denied.  
The diagnoses were as follows: dysthymia, moderate, 
recurrent; PTSD, chronic, mild to moderate; and a current GAF 
of 70.

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  A 30 percent 
disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.   

Upon review of the medical evidence of record and the 
applicable regulations, the Board concludes that a disability 
rating of 30 percent is warranted prior to May 11, 1998, but 
that a rating in excess of 30 percent is not warranted at any 
time during the period under consideration.  

In comparing the reports of the February 1997 and June 1998 
VA psychiatric examinations, the Board notes that the June 
1998 exam report shows a depressed mood as well as chronic 
sleep impairment, both symptoms listed under the criteria for 
a 30 percent rating.  However, the February 1997 VA 
examination report does not appear to adequately set forth 
the veteran's psychiatric symptoms, although it appears that 
the veteran was suffering from depression and anxiety.  
Significantly, a Global Assessment of Functioning (GAF) score 
of 65 was reported in February 1997, and a GAF score of 70 
was reported in June 1998.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
(hereinafter "DSM-IV"), a GAF of 61-70 indicates "[s]ome 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  The Board is unable to draw 
any clear distinction between the reported psychiatric status 
in February 1997 as opposed to June 1998.  

After reviewing the evidence, the Board finds that a 30 
percent rating prior to May 11, 1998, is warranted, but that 
a rating in excess of 30 percent is not warranted at any 
time.  There is no medical evidence to show the veteran 
suffers from most of the symptoms applicable to the next 
higher rating of 50 percent, such as flattened effect, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment in short-and long-term memory, 
impaired judgment, impaired abstract thinking or 
circumstantial, circumlocutory, or stereotyped speech.  


D.  Conclusion

The Board finds that the disability ratings continued or 
assigned herein accurately reflect the level of disability 
encountered for any given time, consistent with the 
requirements of Fenderson.

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service connected disabilities at 
issue has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash, 8 Vet. App. 218.

Finally, to the extent that the foregoing decision did not 
afford the relief requested by the veteran, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to permit a more favorable resolution 
of the appeal on those issues. 



ORDER

The veteran's claims of entitlement to service connection 
diabetes mellitus, bilateral eye disability, lower legs edema 
and renal failure, multiple joint arthritis, skin disorder, 
circulatory system disorder, labyrinthitis, and tinnitus, are 
not well grounded.  Entitlement to service connection for 
peripheral neuropathy is not warranted.  Entitlement to a 
disability rating in excess of 10 percent for irritable bowel 
syndrome is not warranted.  Entitlement to a disability 
rating in excess of 30 percent for PTSD at any time is not 
warranted.  To this extent, the appeal is denied. 

Entitlement to a 30 percent rating for PTSD prior to May 11, 
1998, is warranted.  Entitlement to a 60 percent disability 
rating for coronary artery disease, status post two 
myocardial infarctions, congestive heart failure is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

